Opinion by
Packel, J.,
The appellant claims error because the court below permitted hearsay evidence that he was fleeing from the scene of the robbery. Since the sole identification of the appellant’s participation in the crime came from an officer as a result of a brief glance as he came upon the scene, the plaintiff claims the error was prejudicial.
The judge, sitting without a jury, had permitted evidence of an extra-judicial statement about flight by a person nicknamed “Worm”. This took place in the course of another officer’s explanation as to his investigation and as to why he had arrested the appellant. The judge made clear that he was not considering the *342statement about the flight for its truthfulness, and particularly pointed out “It is really immaterial whether he is actually Worm or not.” Unlike the uncertainty that might exist in a jury trial, here we have the court itself making clear that it was giving no effect to the extra-judicial statement as to its truthfulness.
Judgment of sentence affirmed.